Citation Nr: 1017005	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-26 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In January 2008, the Board remanded the matter to the RO for 
additional evidentiary development.  In the remand, the Board 
noted that the Veteran failed to report for a Board hearing 
scheduled at the RO in November 2007.  He has not 
subsequently submitted a motion for a new hearing.  
Accordingly, his hearing request has been withdrawn.  See 38 
C.F.R. § 20.704(d).  


FINDINGS OF FACT

The Veteran is shown to have a diagnosis of PTSD due to 
stressors or stressful events that he as likely as not 
experienced during active service in the Republic of Vietnam. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations require that upon the 
submission of a substantially complete application for 
benefits VA must notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the present case in light of the above criteria, 
and in view of the favorable disposition, the Board finds 
that all notification and development action necessary to 
render a fair decision on the matter has been accomplished.  


II.  Analysis

The Veteran is contending that he has PTSD due to in-service 
stressors.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Establishing service connection for PTSD requires (1) a 
medical diagnosis of PTSD conforming to DSM-IV; (2) a link, 
established by medical evidence, between a veteran's present 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f).  If a mental 
health professional diagnoses PTSD, VA must assume that the 
diagnosis meets the DSM-IV criteria relating to adequacy of 
the symptomatology and sufficiency of the stressor.  See 
Cohen, 10 Vet. App. at 153.  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

At the outset, the Board notes that the record contains a 
diagnosis of PTSD.  Thus, the element of current disability 
has been satisfied here.  Moreover, as discussed below, an 
in-service stressor is verified here, and the evidence 
reasonably links the current diagnosis to such stressor, 
enabling a grant of service connection here.

Regarding in-service stressors, the Veteran wrote that he 
served in the Republic of Vietnam, where he was assigned to 
Co. A 37th Signal Battalion (SPT) from May 1967 to March 
1968.  During this service, there was a huge explosion at a 
neighboring facility.  He also stated that his unit was 
bombed five out of seven days during the Tet Offensive.  He 
witnessed friends killed by mortar attacks, and he saw up to 
300 dead or maimed enemy soldiers.  Finally, during the Tet 
Offensive, he had to travel by helicopter to nearby units to 
inspect food service facilities, and his helicopter was 
nearly shot down.  

The Veteran's service personnel records confirm that he was 
assigned to Co A 37th Sign Bn (Spt), 1st Sig Bde, in the 
Republic of Veteran, from May 1967 to March 1968.  His 
military occupational specialty (MOS) was 94B20 Cook.  During 
this time, he was involved in the Vietnam Counter Offensive-
Phase III, and he received the National Defense Service Medal 
(NDSM), Vietnam Service Medal (VSM), Vietnam Campaign Medal 
(VCM) Foreign Award.  

The United States Joint Services Records Research Center 
(JSRRC) researched the Veteran's claimed stressors and 
confirmed that the Veteran's unit was subject to rocket 
attacks in July 1967, resulting in the death of over 100 
American service members.  The unit was also subject to 
mortar and rocket attacks during the Tet Offensive.  

Although the Veteran had a noncombatant military occupational 
specialty, he was stationed with a unit that was present 
while enemy attacks occurred.  This strongly suggests that he 
was, in fact, exposed to such attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the Veteran's 
presence with the unit at the time of the corroborated 
attacks indicates that he experienced such attacks 
personally.  See, e.g., Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997) (a stressor need not be corroborated in every 
detail).  Accordingly, the Board finds that the Veteran's 
claimed traumatic stressors are confirmed by credible 
supporting evidence.  See 38 C.F.R. § 3.304(f).  

Therefore, the remaining issue is whether he has been 
diagnosed with PTSD linked to his in-service stressors.  

The record on appeal contains an undated and handwritten 
physical examination report noting the Veteran's medical 
history, to include flashbacks from Vietnam and an inability 
to sleep.  The diagnoses included PTSD.  Moreover, in an 
April 2005 letter, the Veteran's Vet Center therapist wrote 
that the Veteran clearly met all of the diagnostic criteria 
for PTSD directly related to his experienced in Vietnam.  In 
light of this evidence, and resolving any reasonable doubt in 
the Veteran's favor the Board finds that the remaining 
elements of a service connection claim for PTSD have been 
satisfied.  See id.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that he is currently 
diagnosed with PTSD linked to a verified in-service stressor.  
38 U.S.C.A. § 1110, 1154(b); 38 C.F.R. § 3.304.  Accordingly, 
by extending him the benefit of the doubt, service connection 
is warranted.  


ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


